DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, species 1 (claims 1-12) in the reply filed on 05/25/21 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/21.
The Examiner notes while no mention of election with traverse was mentioned in the response, Applicant appears to have presented comments that might be considered arguments. On page 18 Applicant appears to state that the independent claim could conceivably cover species 1-4 (figures 1-4), and invention II is a method to manufacture the foot of claims 1-7. Applicant then refers to a method of “washing cups/pipets/tires using the inventive concept of invention I”. Applicant then describes that the inventions I and II “must be considered as a whole and be divided up into inventive concept” and conclude that inventions I and II “can practice on the same objects”. Applicant then refers to inventions I, II, and III and states that they “should be classified in the same CPC class as A61F that are not an unduly burden for searches”.

The Restriction is accordingly considered proper and is therefore final.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “socket assembly”, the “vein patterns”, the “plurality of cells similar to a dragonfly’s wing pattern”, the concentric circular openings being laterally affixed to the socket assembly, the upper and lower semicircular spaces, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “131_3”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both “base portion” and “extension”; “111” has been used to designate both “base portion” and “connector”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 is objected to for claiming “an prosthetic foot”, “phalange portion having a first end…”, and “sideway cylindrical ankle joint”.
Claim 2 is objected to for being a run-on sentence. It appears the word “and” is missing.
Claim 3 is objected to for also being a run-on sentence. 
Claim 4 is objected to for appearing to miss the word “the” in the preamble.
Claim 5 is objected for using the word “having” as this appears to be the wrong tense. 
Claim 6 is objected to for referring to “said sideway cylindrical ankle joint”, and for being a run-on sentence. 
Claim 7 is indefinite for claiming “said sideway cylindrical ankle joint” and also for having the first comma. 
Claim 8 is indefinite for claiming “said sideway cylindrical” and “said sideway cylindrical ankle joint”. 
Claim 9 is objected to for missing transitional words and being a run-on sentence.
Claim 10 is objected to for claiming “an lower”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s)  
Claim 1 is rejected for having new matter, since the originally filed invention does not have support for the maze-like internal structure having “a plurality of concentric circular openings”. Notably, Figure 1, which this is presumably describing, shows/describes one circle, but then the remainder of the internal structure appears to be folds of some sort as opposed to further, concentrically positioned, circular openings. Accordingly, this is considered new matter.
Remaining claims are rejected for depending on a claim with new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the sideways cylindrical ankle joint has a “maze-like internal structure” when it is unclear what “maze-like” means. This is not a term 
Further, the claim is unclear for claiming the foot includes a “socket assembly” when as the Examiner best understands from the specification, there is no socket in the foot (either described or shown). It is unclear whether this is an attempt to claim the claimed foot is capable of attachment to the socket assembly, or where/how this socket assembly is actually a part of the claimed foot.
Claim 2 is indefinite for claiming “…are continuously connected together and all are made of a such as Glass Fiber Reinforced Plastic” since this does not appear to make any sense. 
Claim 3 is indefinite for claiming the lower member” with improper antecedent basis. It is unclear whether this is an attempt to refer back to the “lower membrane” or whether this is a distinct structure”. 
This is further unclear for claiming there are a plurality of “vein patterns” since it isn’t known what “vein patterns” are. This isn’t a term known in the art and doesn’t appear to be clarified in the specification. 
Further, the claim is unclear for claiming the vein patterns form “a plurality of cells similar to a dragonfly’s wing pattern”. First, it is unclear what a wing pattern is, and unclear what a dragonfly’s wing pattern might be or comprise. The specification likewise doesn’t describe what this might be, and/or what would be considered to match the claimed description and what wouldn’t.  It is further unknown if/how dragonfly wings have “cells”. 
There is further improper antecedent basis for “the shape”. 
line, making it unclear how curvature is asymptotic to the shape. 
Claim 6 is indefinite for claiming the ankle joint has “a circular surface area” when claim 1, from which this depends, has already identified more than one circle in the joint, making it unclear what the “circular surface area” is and what it is referring to. 
Claim 7 is indefinite for claiming the divider divides “said upper half from said lower half of said plurality of concentric circular openings” when the upper half and lower half were previously identified as being a part of the “circular surface area”. It is unclear how why the concentric circular openings are being referenced with relation to the upper and lower halves. 
Claim 9 is indefinite for referring to “the interior” of “said upper half” and “said lower half” and “the interior” of the lower half when there is improper antecedent basis for all of these. It is very unclear what this claim is referring to, as claims from which this depend don’t appear to relate to the recited structures at all. 
Further, the claim is unclear for claiming the interior of the upper half comprises “a first/second plurality of sections radially divided” since it is unclear what this means (e.g. radially divided into what, or to result in what?), and unclear how, if at all, this relates to the previously claimed concentric circular openings, since as the Examiner 
Claim 10 is indefinite for having improper antecedent basis for “said first plurality of sections”, “said first zigzag pattern”, “the left side”, “the right side”, “said second plurality of sections”, “said second zigzag pattern”, “the left side”, and “the right side of said lower half”. It is unclear what all of these are referring to.
Claim 11 has improper antecedent basis for “said rear heel portion”.
Further, the claim is unclear for claiming the rear heel portion comprises a “first spring” and a “second spring” when it is unclear how, if at all, these relate to the previously claimed “spring assembly” mentioned in claim 1. 
Remaining claims are indefinite for depending on an indefinite claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/04/21